DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
	Claims 1-28 are pending.

Claim Rejections - 35 USC § 102
Claims 1, 6, 9-11, 14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,548,876 (Oetiker).
Regarding claim 1, Oetiker discloses a clamping device (10; see Figures 1-6) comprising:
a primary member (11) comprising a cylindrical body extending between first and second ends (shown at the top and bottom of Figures 2 and 3) and having a passage (formed inside 11) configured to receive a mounting member therethrough;
an actuator mechanism (20 and 25) configured to move the primary member to securely engage the mounting member, the actuator mechanism comprising an actuator (25) connected to the primary member at a pivot connection (27) and a pulling member (20) connected to the primary member at a distal connection and connected to the actuator at an eccentric connection (26a, 26b) offset from the pivot connection, wherein the actuator is moveable between a locked position (see Figure 1), where the primary member is configured to securely engage the mounting member, and an unlocked position, where the primary member is removable from the mounting member, and wherein movement of the actuator from the unlocked position to the locked position is configured to move the pulling member to pull the first and second ends of the primary member closer together to cause the primary member to securely engage the mounting member (see column 3, line 64, through column 4, line 9); and
a retaining mechanism comprising complementary locking members (24a, 24b on the pulling member and corresponding grooves on the actuator; best shown in Figure 4) on the actuator and the pulling member configured to engage each other to releasably retain the actuator in the unlocked position (see column 3, line 64, through column 4, line 9).
Regarding claim 6, Oetiker discloses the actuator (25) is further moveable to an intermediate unlocked position rotationally between the locked position and the unlocked position, wherein when the actuator is in the intermediate unlocked position, the primary member (11) is removable from the mounting member and the complementary locking members (24a, 24b on the pulling member and corresponding grooves on the actuator; best shown in Figure 4) do not retain the actuator in the intermediate unlocked position (any position between the fulling locked position shown in Figure 1 or the fully unlocked position may be interpreted as the “intermediate unlocked position; see also column 3, line 64, through column 4, line 9).
Regarding claim 9, Oetiker discloses the cylindrical body (11) is formed of a single, integral piece of a metallic material (see column 4, lines 29-41).
Regarding claim 10, Oetiker discloses a clamping device (10; see Figures 1-6) comprising:
a primary member (11) comprising a cylindrical body extending between first and second ends (shown at the top and bottom of Figures 2 and 3) and having a passage (formed inside 11) configured to receive a mounting member therethrough;
an actuator mechanism (20 and 25) configured to move the primary member to securely engage the mounting member, the actuator mechanism comprising an actuator (20 or 25) engaged with the primary member that is moveable between a locked position (see Figure 1), where the primary member is configured to securely engage the mounting member, and an unlocked position, where the primary member is removable from the mounting member, and wherein movement of the actuator from the unlocked position to the locked position is configured to cause the actuator mechanism to move the first and second ends of the primary member closer together to cause the primary member to securely engage the mounting member (see column 3, line 64, through column 4, line 9); and
a retaining mechanism configured to releasably retain the actuator in the unlocked position, the retaining mechanism comprising a retaining tab (24a, 24b) on the actuator and a complementary retaining member (formed by the grooves corresponding to 24a, 24b) configured to engage the retaining tab to releasably retain the actuator in the unlocked position (see column 3, line 64, through column 4, line 9).
Regarding claim 11, Oetiker discloses the actuator (25) is connected to the first end of the cylindrical body, and the actuator mechanism further comprises a pulling member (20) connected to the actuator and connected to the second end of the cylindrical body, such that movement of the actuator from the unlocked position to the locked position is configured to pull the pulling member to pull the first and second ends together and decrease a width of the passage, and movement of the actuator from the locked position to the unlocked position is configured to move the first and second ends apart and increase the width of the passage (see column 3, line 64, through column 4, line 28).
Regarding claim 14, Oetiker discloses the actuator (25) is further moveable to an intermediate unlocked position rotationally between the locked position and the unlocked position, wherein when the actuator is in the intermediate unlocked position, the primary member (10) is removable from the mounting member and the retaining mechanism does not retain the actuator in the intermediate unlocked position (any position between the fulling locked position shown in Figure 1 or the fully unlocked position may be interpreted as the “intermediate unlocked position; see also column 3, line 64, through column 4, line 9).
Regarding claim 16, Oetiker discloses the actuator (20) and the retaining tab (24a, 24b) are formed as a single molded piece (see Figure 4).
Regarding claim 17, Oetiker discloses the actuator (20 or 25) is elongated, and the retaining tab (24a, 24b) extends both longitudinally outward and transverse to a direction of elongation of the actuator, and wherein the retaining tab is flexible and is configured to engage the complementary retaining member and flex toward the actuator when the actuator is moved from the locked position to the unlocked position (see column 3, line 64, through column 4, line 9).


Claim Rejections - 35 USC § 103
Claims 2, 18, 19, 21, 22, and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Oetiker.
Regarding claim 2, Oetiker discloses the actuator (25) comprises first (25a) and second (25b) arms pivotably connected to the primary member at the pivot connection (27) and a handle (25’’) extending outwardly from the first and second arms, with a slot defined between the first and second arms, and the eccentric connection (26a, 26b) connects the pulling member (20) to the first and second arms (see Figure 4), but does not expressly disclose the pulling member is received within the slot.
Applicants is reminded that it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the clamed invention to modify the clamping device of Oetiker such that the pulling member is received within the slot, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art (i.e. the pulling member being receiving within the slot of the actuator instead of the actuator being received within the slot of the pulling member).
Regarding claim 18, Oetiker discloses a clamping device (10; see Figures 1-6)comprising:
a primary member (11) comprising a cylindrical body having a passage (formed inside 11) configured to receive a mounting member therethrough;
an actuator mechanism (20 and 25) configured to move the primary member to securely engage the mounting member, the actuator mechanism comprising an actuator (25) engaged with the primary member that is moveable between a locked position (see Figure 1), where the clamping device is configured to securely engage the mounting member, and an unlocked position, where the clamping device is removable from the mounting member, wherein movement of the actuator from the unlocked position to the locked position is configured to cause the actuator mechanism to move the primary member to securely engage the mounting member (see column 3, line 64, through column 4, line 9), and wherein the actuator comprises first (25a) and second (25b) arms pivotably connected to the primary member, with a slot defined between the first and second arms, and a handle (25’’) extending outwardly from the first and second arms (see Figure 4); and
a retaining mechanism (24a, 24b and corresponding grooves shown in Figure 4) configured to releasably retain the actuator in the unlocked position, the retaining mechanism comprises a flexible retaining tab extending outward from a pulling member (20), wherein the flexible retaining tab is configured to engage a complementary retaining member (corresponding grooves shown in Figure 4) to releasably retain the actuator in the unlocked position (see column 3, line 64, through column 4, line 9).
Oetiker does not expressly disclose the flexible retaining tab extending outward from the actuator and positioned within the slot between the first and second arms, wherein the flexible retaining tab is configured to engage a complementary retaining member to releasably retain the actuator in the unlocked position.
Applicants is reminded that it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re  Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the clamed invention to modify the clamping device of Oetiker such that the flexible retaining tab extending outward from the actuator and positioned within the slot between the first and second arms, wherein the flexible retaining tab is configured to engage a complementary retaining member to releasably retain the actuator in the unlocked position, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art (i.e. the pulling member being receiving within the slot of the actuator instead of the actuator being received within the slot of the pulling member).
Regarding claim 19, Oetiker teaches the cylindrical body has a first end and a second end (shown at the top and bottom of Figures 2 and 3) spaced from the first end to define a gap, wherein the actuator (25) is connected to the first end and the actuator mechanism further comprises a pulling member (20) connected to the actuator and connected to the second end, such that movement of the actuator from the unlocked position to the locked position is configured to pull the pulling member to pull the first and second ends together and decrease a width of the passage, and movement of the actuator from the locked position to the unlocked position is configured to move the first and second ends apart and increase the width of the passage (see column 3, line 64, through column 4, line 28).
Regarding claim 21, Oetiker teaches a portion of the pulling member (20) is received in the slot between the first and second arms of the actuator (25; it is noted this limitation would result from the reversal of parts noted above in the rejection of claim 18).
Regarding claim 22, Oetiker teaches the actuator (25) is further moveable to an intermediate unlocked position rotationally between the locked position and the unlocked position, wherein when the actuator is in the intermediate unlocked position, the primary member (11) is removable from the mounting member and the retaining mechanism does not retain the actuator in the intermediate unlocked position any position between the fulling locked position shown in Figure 1 or the fully unlocked position may be interpreted as the “intermediate unlocked position; see also column 3, line 64, through column 4, line 9).
Regarding claim 24, Oetiker teaches the actuator (25) and the flexible retaining tab (24a, 24b) are formed as a single molded piece (it is noted this limitation would result from the reversal of parts noted above in the rejection of claim 18).
Regarding claim 25, Oetiker teaches the actuator (25) is elongated, and the flexible retaining tab (24a, 24b) extends both longitudinally outward and transverse to a direction of elongation of the actuator (it is noted this limitation would result from the reversal of parts noted above in the rejection of claim 18), and wherein the flexible retaining tab is configured to engage the complementary retaining member (corresponding grooves shown in Figure 4) and flex toward the actuator when the actuator is moved from the locked position to the unlocked position (see column 3, line 64, through column 4, line 9).
Regarding claim 26, Oetiker discloses a clamping device (10; see Figures 1-6) comprising:
a primary member (11) comprising a cylindrical body extending between first and second ends (shown at the top and bottom of Figures 2 and 3) and having a passage (formed inside 11) configured to receive a mounting member therethrough;
an actuator mechanism (20 and 25) configured to move the primary member to securely engage the mounting member, the actuator mechanism comprising an actuator (25) connected to the primary member at a pivot connection (27) and a pulling member (20) connected to the primary member at a distal connection and connected to the actuator at an eccentric connection (26a, 26b) offset from the pivot connection, wherein the actuator is moveable between a locked position, where the primary member is configured to securely engage the mounting member, and an unlocked position, where the primary member is removable from the mounting member, wherein movement of the actuator from the unlocked position to the locked position is configured to move the pulling member to pull the first and second ends of the primary member closer together to cause the primary member to securely engage the mounting member (see column 3, line 64, through column 4, line 9), wherein the actuator comprises first (25a) and second (25b) arms pivotably connected to the primary member at the pivot connection and a handle (25’’) extending outwardly from the first and second arms, with a slot defined between the first and second arms, and wherein and the eccentric connection connects the pulling member to the first and second arms (see Figure 4); and
a retaining mechanism (24a, 24b and corresponding grooves shown in Figure 4) configured to releasably retain the actuator in the unlocked position (see column 3, line 64, through column 4, line 9), the retaining mechanism comprises a flexible retaining tab (24a, 24b) extending outward from the pulling member, and wherein the retaining mechanism further comprises a complementary retaining member (corresponding grooves shown in Figure 4) configured to engage the flexible retaining tab to releasably retain the actuator in the unlocked position.
Oetiker does not expressly disclose the pulling member is received within the slot, and wherein the retaining mechanism comprises a flexible retaining tab extending outward from the actuator and positioned within the slot between the first and second arms, and wherein the retaining mechanism further comprises a complementary retaining member configured to engage the flexible retaining tab to releasably retain the actuator in the unlocked position.
Applicants is reminded that it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re  Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the clamed invention to modify the clamping device of Oetiker such that the flexible retaining tab extending outward from the actuator and positioned within the slot between the first and second arms, wherein the flexible retaining tab is configured to engage a complementary retaining member to releasably retain the actuator in the unlocked position, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art (i.e. the pulling member being receiving within the slot of the actuator instead of the actuator being received within the slot of the pulling member).
Regarding claim 27, Oetiker teaches the actuator (25) and the flexible retaining tab (24a, 24b) are formed as a single molded piece (it is noted this limitation would result from the reversal of parts noted above in the rejection of claim 18).
Regarding claim 28, Oetiker discloses the cylindrical body (11) is formed of a single, integral piece of a metallic material (see column 4, lines 29-41).

Claims 7, 15, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Oetiker in view of US 10,259,619 (Search).
Oetiker discloses/teaches the cylindrical body has an inner surface defining the passage (see Figure 1), but does not expressly disclose/teach the clamping device further comprises a gripping member connected to the inner surface of the cylindrical body and extending around a portion of the passage, the gripping member configured to engage the mounting member when the mounting member is received in the passage.
Search teaches a clamping device (see Figure 4) further comprises a gripping member (22) connected to the inner surface of the cylindrical body (24) and extending around a portion of the passage, the gripping member configured to engage the mounting member when the mounting member is received in the passage (see Figure 4). Search teaches this structure allows for compression of the gripping member between the clamping device and mounting member to securely connect the two (see column 2, line 52, through column 3, line 9). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the clamed invention to modify the clamping device of Oetiker to include a gripping member connected to the inner surface of the cylindrical body and extending around a portion of the passage, the gripping member configured to engage the mounting member when the mounting member is received in the passage, as taught in Search, in order to allow for compression of the gripping member between the clamping device and mounting member to securely connect the two.

Allowable Subject Matter
Claims 3-5, 8, 12, 13, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, Oetiker discloses the clamping device of claim 2, but fails to disclose the locking member of the actuator (25) comprises a flexible tab located within the slot, and the locking member of the pulling member (20) comprises a rigid lip configured to engage the flexible tab. The prior art fails to fairly show or suggest a modification to Oetiker such that the locking member of the actuator comprises a flexible tab located within the slot, and the locking member of the pulling member  comprises a rigid lip configured to engage the flexible tab
Regarding claim 4, Oetiker discloses the clamping device of claim 2, but fails to disclose the first end of the cylindrical body has a first slot and the second end of the cylindrical body has a second slot, wherein the pivot connection (27) connects the actuator (25) to the primary member (11) at the first end such that a portion of the actuator is received in the first slot, and the distal connection connects the pulling member (20) to the primary member at the second end such that a portion of the pulling member is received in the second slot. The prior art fails to fairly show or suggest a modification to Oetiker such that the first end of the cylindrical body has a first slot and the second end of the cylindrical body has a second slot, wherein the pivot connection connects the actuator to the primary member at the first end such that a portion of the actuator is received in the first slot, and the distal connection connects the pulling member to the primary member at the second end such that a portion of the pulling member is received in the second slot. Further, given the thing nature of the primary member, modifying said primary member to include the aforementioned slots would adversely affect the strength of the clamping device.
Regarding claims 5, 8, 12, 13, and 20, the claims would be allowable for similar reasons noted above regarding claim 4.

Response to Arguments
Applicant's arguments filed April 28, 2022 have been fully considered but they are not persuasive.
On pages 9-11, regarding claim 1, Applicant asserts Oetiker does not disclose, teach, or suggest the feature of “a retaining mechanism comprising complementary locking members on the actuator and the pulling member configured to engage each other to releasably retain the actuator in the unlocked position.” In supporting this assertion, Applicant points to column 3, lines 64-67, of Oetiker which set forth the retaining mechanism reduces the risk of inadvertent opening of the closure mechanism from its tightening position. While the Examiner acknowledges the retaining mechanism (24a, 24b on the pulling member and corresponding grooves on the actuator; best shown in Figure 4) of Oetiker aids in preventing opening from the tightening position, this mechanism also functions similarly in the opposite direction, to retain the actuator in the unlocked position. This is echoed by Oetiker in column 4, lines 1-3, where it is set forth that the actuator (25) must traverse the mechanism during its movement from the open position. As such, Oetiker meets the aforementioned claimed limitation. The Examiner notes this also applies to Applicant’s arguments on pages 11 and 12 regarding claims 10, 18, and 26.
On page 12, regarding claim 26, Applicant further asserts the Office Action fails to identify any “flexible tab” in Oetiker. The Examiner respectfully disagrees and directs Applicant’s attention to the rejection of claim 26 which sets forth, and previously set forth, the flexible tab is constituted by the portions 24a, 24b.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678 
May 5, 2022